Opinion by
Johnson, J.
At the trial it was stipulated that the merchandise, issues, and facts herein are similar in all material respects to those involved in United States v. Browne Vintners Co., Inc. (34 C. C. P. A. 112, C. A. D. 351), and that the quantities reported by the inspector as not landed were not in fact landed. In accordance with stipulation and following the decision cited'it was held that the merchandise, insofar as it pertains to the quantities reported by the inspector as not landed, is subject to an allowance in duties and internal revenue taxes. The protests were sustained to this extent.